DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the preliminary amendment dated 9/17/2020, the following has occurred: Claims 5, 10, and 11 have been amended.
Claims 1 – 11 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic money 240, balance 250, information 270, information 280, coefficient 290, coefficient 300, coefficient 310, information 320, and organization 340 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed toward software, per se.
Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 6 – 10), machine (claims 1 – 5), and manufacture (claims 11) which recite steps of
a step in which a step-count reporting means reports the number of steps to a health insurance server device that is managed by an organization that provides insurance benefits covered by public medical insurance;
a step in which a second information acquisition means acquires, from the health insurance server device, second information that can be cashed by the 
a step in which an electronic money conversion means adds an amount of money that is computed by multiplying the second information by a third coefficient for converting the second information into electronic money, to the balance of electronic money; and
a step in which a cashing request means requests the health insurance server device to cash the second information that has been converted into electronic money.
These steps of claims 1 – 11, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. As stated in paragraphs 1, 2 and 7, 
[0001] The present invention relates to a technique for converting step-count information that is measured by a pedometer into information that has a monetary value.
[0002] In recent years, social security related expenses (medical expenses) have increased in this country, so that government finances are apparently put under pressure by these expenses. To overcome this situation, it becomes more important to create a system to reduce medical costs through individual efforts.
[0007] Although Non-Patent Document 1 indicates that medical costs can be reduced by walking, there is a problem that no system allows a person who perform the act of walking to directly receive a certain amount of money commensurate with the expected reduction costs.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, reciting particular aspects of how counting steps may be performed in the mind but for recitation of generic computer components).  As stated in paragraph 15, “The pedometer 230 is a tool for measuring the number of steps of the user 210.”
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a pedometer amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of information reporting means amounts to mere data gathering, recitation of information acquisition means amounts to selecting a particular data source or type of data to be manipulated, recitation of cashing request means amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as information computing means, see MPEP 2106.05(h))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 4 and 7 – 10, additional limitations, which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 - 11; store, reporting, acquisition, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); electronic money conversion, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Figure 1 describes the invention with three components: A pedometer #230, an apparatus #100, and a health insurance server #260.  The generic nature of the pedometer is shown by the quote above from paragraph 15.  The Specification makes no limitations on the ability of the pedometer.  The Specification describes the apparatus #100 generically in paragraph 32, “As shown in Fig. 3, the present apparatus 100 comprises: a central processing unit (CPU) 410, a read only memory (ROM) 420, a random access memory (RAM) 430, an auxiliary memory 440, a communication I/F 450, an input device 460, an output device 470, and a recording medium I/F 480.” Lastly, the health insurance server #100 is only described in functional terms as a device able to send data, to receive data, and to perform basic mathematics.
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure described in the specification does not perform the entire function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term “benefits covered by public medical insurance” in claim 1, 2, 6, and 7 is a relative term, which renders the claim indefinite.  The term "benefits covered by public medical insurance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The benefits covered will change over time and there is not timeframe to define what is covered.
Claim 11 recites the limitation "any one of the methods" in the second line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Bezark, U.S. Pre-Grant Publication 2017/ 0300643 in view of Ministry of Land, Infrastructure, Transportation, and Tourism, herein known as MLIT, “Press Report and Bulletin.”
As per claim 1,
Bezark teaches a step-count management apparatus comprising:
The Examiner understands that the application was filed originally in another jurisdiction.  It is understood that every region has its own disclosure requirements and that the originally filed application may have been sufficient. The instant invention does not disclose many details regarding the operation and design. Therefore, the Examiner reads into the claimed invention-missing pieces or rather the Examiner understands the claims broadly. It should be understood that before replying with arguments that the Applicant should show where the instant invention specifically discloses the claimed details.

a step-count memory configured to store the number of steps (figure 23, #2306  paragraphs 115 and 116 computing device)
measured by a pedometer that counts the number of steps a user makes (figure 6A, paragraph 54, associated activity tracker- The Examiner notes that the pedometer is not claimed. The claimed apparatus is required to store information 
an electronic money balance memory configured to store the balance of electronic money owned by the user (figure 2, #208 paragraph 48 – selectable panel including balances);
a first information computation means configured to compute first information using the number of steps (paragraph 54, above rate of increase – The Examiner notes that the specification does not disclose any limitations on the first coefficient and so could be any random number (-∞ … ∞) including zero. It is assumed here that the first coefficient and the second coefficient are the same.)
that indicates a medical cost reduction effect per step (the phrase, “that indicates” indicates that the words following are a description of the coefficient. That description is not functionally used), 
the first information indicating a medical cost reduction effect based on the number of steps the user makes (figure 6C);
a first information reporting means configured to report the first information to a health insurance server device that is managed by an organization that provides insurance benefits covered by public medical insurance (paragraph 68, link a health insurance carrier figure 5, linked insurance information – the Examiner notes that the insurance server is outside the instant invention. The actual management of the device is not functionally claimed but rather shown as a description);
a second information acquisition means configured to acquire, from the health insurance server device, second information (paragraph 54 –incentive program)
that can be cashed by the organization (The Examiner notes that “can be” means that the information following is optional. Something “can” and “cannot” occur.)
the health insurance server device using the first information to compute the second information (paragraph 54, activity tracked with a user – The Examiner notes that the specification does not disclose any limitations on the second coefficient and so could be any random number (-∞ … ∞) including zero. It is assumed here that the first coefficient and the second coefficient are the same.).
an electronic money conversion means configured to add an amount of money that is computed by multiplying the second information by a third coefficient for converting the second information into electronic money, to the balance of electronic money (paragraph 54 – rewards given as HSA credit, paragraph 45 HSA balance, paragraph 103 update. The Specification states in several places, “The third coefficient 310 may be determined by considering the profit of the operator of the present apparatus 100.”  What is meant by “considering the profit” is not disclosed.  Also, there are several potential “operators.” Therefore, the coefficient is understood to be the number 0 – nothing is added to the balance); and
a cashing request means configured to request the health insurance server device to cash the second information that has been converted into electronic money (Figure 16 reimbursement and related paragraphs 104, 105- Note that this is directed toward a request. Achieving a result is not required nor is the process of converting the money from virtual too real. The specification does not disclose how this step is performed and is understood to be generic output).

Bezark does not explicitly teach however, MLIT further teaches a step-count management apparatus comprising:
a first information computation means configured to compute first information by multiplying the number of steps by a first coefficient (paragraph (3) page 2 0.065 to 0.072)
a second information acquisition means configured to acquire, from the health insurance server device, second information that can be cashed by the organization,
the health insurance server device multiplying the first information by a second coefficient to compute the second information (paragraph (3) page 2 0.065 to 0.072)
based on the medical costs expected to be reduced due to the user's act of walking (page 2, Key Points of Guidelines – The Examiner notes that the claim does not actually require the “based” on be linked to the cost reduction. Further, the specification does not disclose a correlation outside the “Document 1” that is used here as prior art).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Bezark. One of ordinary skill in the art at the time of the invention would have added these features into Bezark for the following reasons. The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
As per claim 2,

As per claim 3, Bezark in view of MLIT teaches the apparatus of claim 1 as described above.
Bezark teaches a step-count management apparatus wherein 
the step-count memory associates and stores the number of steps and measurement environment identification information that is detected when the pedometer measures the number of steps (figure 6B – select applications including Fitbit),
 the measurement environment identification information indicating the environment in which the number of steps is measured (figure 6B, selected applications including Fitbit), and
the first information computation means computes the first information by multiplying the number of steps corrected based on the measurement environment identification information by the first coefficient (Figure 6C).
The Examiner notes that the specification provides no examples of “environment identification information.” Further, the specification provides no guidance on how to use the not disclosed information. The Specification provides no information on how to determine a value for the environment identification information. It is understood that the environment identification information are words and no correction is known.
As per claim 4, Bezark in view of MLIT teaches the apparatus of claim 2 as described above.
Bezark teaches a step-count management apparatus as described above in claim 3.
As per claim 5, Bezark in view of MLIT teaches the apparatus of claim 3 as described above.
Bezark teaches a step-count management apparatus wherein the measurement environment identification information is made up of any one or more pieces of information that include the tilt of the ground where the user is located, the feature of action taken by the user such as the number of repetitive actions, a type of shoes worn by the user, and the strength of exercise taken by the user (Figure 6A. a repetitive action is a step).
A bit of caution before the Applicant, include a specific feature.  How a particular item, such as shoes, effects the outcome is not disclosed. The Application may have written description issues if amending to add specific environment identification information.
As per claim 6,
Bezark in view of MLIT teaches a step-count management method executed by a computer that includes a step-count memory for storing the number of steps measured by a pedometer that counts the number of steps a user makes and an electronic money balance memory for storing the balance of electronic money owned by the user, the step-count management method as described above in claim 1.
As per claim 7,
Bezark in view of MLIT teaches a step-count management method executed by a computer that includes a step-count memory for storing the number of steps measured by a pedometer that counts the number of steps a user makes and an electronic money balance memory for storing the balance of electronic money owned by the user, the step-count management method as described above in claim 1.
As per claim 8, Bezark in view of MLIT teaches the method of claim 6 as described above.
Bezark teaches a step-count management method as described above in claim 3.
As per claim 9, Bezark in view of MLIT teaches the method of claim 7 as described above.
Bezark teaches a step-count management method as described above in claim 3.
As per claim 10, Bezark in view of MLIT teaches the method of claim 6 as described above.
Bezark teaches a step-count management method as described above in claim 4.
As per claim 11,
Bezark in view of MLIT teaches a step-count management program as described above in claim 1.
The Examiner notes that the claim limitation, “step-count management program for causing a computer to execute any one of methods according to claim 6” does not state which method is being programed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626